DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US2016/0320584).

Regarding claim 20, Lee discloses a lens driving device comprising:
a cover member (Fig. 2: 100) comprising an upper plate (101) and a lateral plate extending from the upper plate ([0104]: See side or lateral plate/side of cover 100);
a bobbin disposed in the cover member (210);
a housing (Fig. 2: 310) disposed between the cover member (Fig. 2: 100) and the bobbin (210);
a coil disposed on the bobbin ([0116-0117]: coils may be wounded outer surface of bobbin 210); and
a driving magnet (Fig. 5: 321; [0127]) disposed between the coil ([0116-0117]) and the lateral plate of the cover member (As shown in Fig. 5, magnet 321 are on the opening spaces of housing 310 that are located between bobbin coil and lateral plate 100; See also relationship between these three parts on Fig. 3).

Allowable Subject Matter


Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1 and 14-15, the prior art of  Lee discloses a lens driving apparatus wherein a magnet mounted on opening of a housing and coils are on outer surface of a bobbin. The prior art of Wan (US20160344919) discloses a sensing member facing a sensing magnet member while other coil members are on a housing instead of a bobbin. The prior art of Seung (US2015/0378169) discloses a first and second OIS drivers having a coil and a magnet arranged to face each other in parallel to the optical axis in a vertical or horizontal direction to correct shaking of the lens carrier, wherein each of the OIS drivers and the AF driver includes a position sensor opposed to the magnet. The prior art of Seung (US2015/0116514) discloses a vibration correction position sensor that is placed in a support at a back of the vibration correction coil and configured to face the vibration correction magnet through an internal space of the vibration correction coil. Thus, while many references teaches lens driving unit with magnets, coils and position sensing elements, none of the references alone or in combination, provide a motivation to teach: “a cover member comprising an upper plate and a lateral plate extending from the upper plate; 
a bobbin disposed in the cover member; 
a housing disposed between the cover member and the bobbin; a coil disposed on the bobbin; 
a first magnet disposed between the coil and the lateral plate of the cover member; 
a second magnet disposed on the bobbin; 
a substrate disposed on the lateral plate of the cover member; and 
a sensor disposed on the substrate, wherein the lateral plate of the cover member comprises first and second lateral plates opposite to each other, and third and fourth lateral plates opposite to each other, wherein the substrate comprises a body part disposed between the housing and the first lateral plate and a sensor mounting part disposed with the sensor, and 
wherein the sensor mounting part extends from the body part in a direction different from an extending direction of the body part“ in combination with all other limitations of the claim.

Regarding claim 16, the prior art of  Lee discloses a lens driving apparatus wherein a magnet mounted on opening of a housing and coils are on outer surface of a bobbin. The prior art of Wan (US20160344919) discloses a sensing member facing a sensing magnet member while other coil members are on a housing instead of a bobbin. The prior art of Seung (US2015/0378169) discloses a first and second OIS drivers having a coil and a magnet arranged to face each other in parallel to the optical axis in a vertical or horizontal direction to correct shaking of the lens carrier, wherein each of the OIS drivers and the AF driver includes a position sensor opposed to the magnet. The prior art of Seung (US2015/0116514) discloses a vibration correction position sensor that is placed in a support at a back of the vibration correction coil and configured to face the vibration correction magnet through an internal space of the vibration correction coil. Thus, while many references teaches lens driving unit with magnets, coils and position sensing elements, none of the references alone or in combination, provide a motivation to teach:  “BIRCH, STEWART, KOLASCH & BIRCH, LLPJTE/JTE/tknApplication No.: NEWDocket No.: 5073-0285PUS1 Paga cover member comprising an upper plate and a lateral plate extending from the upper plate; 
a bobbin disposed in the cover member; 
a housing disposed between the cover member and the bobbin; 
a coil disposed on the bobbin; 
a first magnet disposed on the housing and facing the coil; 
a second magnet disposed on the bobbin; 
a substrate disposed on the lateral plate of the cover member; and 
a sensor disposed on the substrate, wherein the substrate comprises a body part, 
a plurality of terminals disposed on a lower end of the body part, and 
a sensor mounting part disposed with the sensor, and wherein the sensor mounting part is disposed in a first direction different from a second direction in which the body part is disposed“,  in combination with all other limitations of the claim.

Regarding dependent claims 2-13 and 17-19, the claims are allowed as being dependent of claims 1 and 16, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367.  The examiner can normally be reached on 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUNG H LAM/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        10/08/2022